NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 22, 2009*
                                    Decided July 22, 2009

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 08-2920

CARRIE DOUGLAS,                                  Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of Indiana,
                                                 Terre Haute Division.
       v.
                                                 No. 2:07-cv-354-RLY-WGH
ALAN FINNAN,
     Defendant-Appellee.                         Richard L. Young,
                                                 Judge.

                                          ORDER

        Carrie Douglas, an inmate at the Wabash County Correctional Facility in Indiana,
filed a petition for a writ of habeas corpus, alleging that his due-process rights were
violated when the prison disciplined him for filing a frivolous action in state court. See 28




       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 08-2920                                                                              Page 2

U.S.C. § 2254. The district court denied relief and Douglas appeals. Because the record
establishes that Douglas received due process before being disciplined, we affirm.

       Thirty years after his conviction for rape, Douglas sought a motion for declaratory
judgment in an Indiana trial court to order the prosecutor in the earlier proceeding to turn
over the victim’s medical and criminal records. The court denied the motion as
frivolous—a determination that led to prison disciplinary proceedings being brought
against Douglas for “filing a claim or action found to be frivolous, unreasonable or
groundless by a federal, state or administrative court.”

       After a hearing, a prison disciplinary board found that Douglas had indeed filed a
frivolous claim, and sanctioned him with a written reprimand, loss of one month’s
telephone privileges, and loss of 90 days’ earned credit time. Douglas’s subsequent
administrative appeals were denied.

        Douglas then filed his § 2254 petition, alleging that the disciplinary board denied
him certain procedural rights. He asserted that the board failed to comply with its own
rules when it was slow both to charge him with a rule violation and provide him the
disciplinary report, and when it failed to hold the hearing “in abeyance” until the
completion of his case before the trial court. He also asserted that his due-process rights
were violated when he was not given a copy of the board’s findings of fact or allowed to
present evidence at the hearing. The district court found that the disciplinary board
comported with due process and dismissed the petition.

        On appeal, Douglas generally renews the argument that the board did not comply
with its own procedural rules when it charged him filing a frivolous claim. But this a
question of state law or prison policy, which does not give rise to a federal constitutional
question for which federal habeas relief is appropriate. See Estelle v. McGuire, 502 U.S. 62,
67-68 (1991); Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004); Perry v. McCaughtry, 308
F.3d 682, 688 (7th Cir. 2000).

       Douglas also reiterates that he was denied due process when the board failed to give
him a copy of its findings of fact. Due process requires that inmates in disciplinary
proceedings be provided written notice of the charged misconduct at least 24 hours before
the hearing, the opportunity to present evidence, and a written summary of the reasons for
the disciplinary action. See Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974); Scruggs v. Jordan,
485 F.3d 934, 939 (7th Cir. 2007). As the district court pointed out, however, the record
shows that Douglas was afforded whatever process he was due. Indeed, the form that
contains the board’s findings bears Douglas’s signature at the bottom of the page, reflecting
that he was made aware of the disposition. (R. 22, Ex. C.)
No. 08-2920                                                                              Page 3

        Finally, Douglas reasserts that the board denied him due process by refusing his
request to submit documentary evidence. We note that there is some question as to
whether Douglas properly made such a request. On the hearing notice, a box has been
checked to indicate that the offender did not wish to have physical evidence presented;
Douglas, however, denies that it was he who checked the box. The dispute is immaterial,
however, because the board already had the documents Douglas says he wished to
present—a copy of the trial court’s order and copies of the prison’s disciplinary rules—and
additional copies of these documents would have had no bearing on the hearing’s outcome.
Due process requires only that a prisoner be permitted to present documentary evidence
that is material to a disputed point. See Johnson, 467 F.3d at 694; Pannell v. McBride, 306 F.3d
499, 503 (7th Cir. 2002). The only issue before the board was whether Douglas’s suit was
frivolous, and the board stated in its report that it based its decision on the trial court’s
order dismissing his case as frivolous. Any failure on the part of the board to hand over the
documents, therefore, did not deprive Douglas of due process. See Pannell, F.3d at 503.

                                                                                  AFFIRMED.